COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Sean Antoni McLean v. The State of Texas
Appellate case numbers:     01-22-00239-CR and 01-22-00240-CR
Trial court case numbers: 1643866 and 1643867
Trial court:                230th District Court of Harris County
        Appellant, Sean Antoni McLean, filed notices of appeal from his convictions in the
underlying trial court cases. However, the record of the court below established that
appellant pleaded guilty to the charged offenses, and as a part of his guilty pleas, appellant
waived his right of appeal in each underlying trial court case. The record of the court below
further did not reflect that appellant had been given permission to appeal his convictions.
Accordingly, on August 25, 2022, the Court dismissed appellant’s appeals for lack of
jurisdiction. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       On August 24, 2022, in each appellate case number, appellant filed a letter-motion
with the Court. In his letter-motion, appellant requests that the Court “consider [his]
motion for a ‘time reduction’.” This Court’s records do not reflect that any such motion
was filed by appellant, or his court-appointed counsel. However, because this Court
concluded that it lacks jurisdiction over appellant’s appeals, we would also lack jurisdiction
to consider any such motions. Further, because these appeals have been dismissed,
appellant’s motions have been rendered moot.
      Accordingly, appellant’s letter-motions requesting that the Court consider his
“motion for ‘time reduction’” are dismissed as moot.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: ___August 30, 2022_____